Citation Nr: 0921049	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-21 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for cold injury 
residuals of the right lower extremity.

2. Entitlement to service connection for cold injury 
residuals of the left lower extremity.

3.  Entitlement to service connection for cold injury 
residuals of the right upper extremity.

4.  Entitlement to service connection for cold injury 
residuals of the left upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Paul, Minnesota.  The case has been advanced on the docket.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2008.  A transcript of the hearing is associated with the 
claims folder.

This appeal was previously before the Board in November 2008, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.


FINDING OF FACT

There is no evidence of any condition of the upper and lower 
extremities during service or for many years after service, 
and the probative value of a private medical opinion that the 
current conditions of the upper and lower extremities is 
related to cold exposure in service is outweighed by a VA 
examiner's opinion that the conditions are not likely from 
his military service, including cold exposure.
CONCLUSIONS OF LAW

1.  Service connection for cold injury residuals of the right 
lower extremity is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

2.  Service connection for cold injury residuals of the left 
lower extremity is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

3.  Service connection for cold injury residuals of the right 
upper extremity is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

4.  Service connection for cold injury residuals of the left 
upper extremity is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the instant case, the foregoing notice requirements were 
satisfied by a September 2006 letter.  Following the letter, 
the June 2006 Supplemental Statement of the Case, and March 
2008 and April 2009 Supplemental Statements of the Case were 
issued, each of which provided the Veteran an additional 60 
days to submit more evidence.  The Veteran was also informed 
of the law and regulations governing the assignment of 
disability ratings and effective dates in the September 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran has been accorded multiple pertinent VA examinations.  
Further, all relevant treatment records adequately identified 
by the Veteran have been obtained and associated with the 
claims folder.  Neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board notes 
that a September 2008 private physician's statement indicates 
private treatment at Lakeview Clinic since 1993, the records 
of which are not included in the claims file.  In a December 
2008 letter, in accordance with the Board's November 2008 
remand, the RO requested that the Veteran complete a medical 
release form so that records of such treatment could be 
obtained.  In response, the Veteran submitted a statement in 
December 2008 in which he denied ever having been treated at 
the facility.  In addition, he explained that while he had 
received other pertinent private treatment, those physicians 
were either deceased or he did not know their locations.  It 
is therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  A remand to accord the Veteran another opportunity 
to provide information regarding pertinent post-service 
treatment is not necessary.




Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty, or for aggravation in service of a pre-existing injury 
or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be established by demonstrating that the 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2008).

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the Veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the Veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
Analysis 

The Veteran contends that current disabilities of his 
bilateral upper and lower extremities are the result of cold 
weather exposure sustained while serving in Korea.  
Specifically, he asserts that his duties as an infantryman 
required him to be outdoors for long periods in extremely 
cold temperatures, and without adequate cold weather 
protection.  

The evidence indicates the Veteran's military occupational 
specialty was as an infantryman and that he served in Korea 
for over a year.  Although not in combat, with the Armistice 
signed in July 1953, he obviously would have experienced a 
winter in Korea.  In support of his claim he also submitted a 
photograph of himself standing outside a bunker with another 
soldier, surrounded by snow.  As such, cold weather exposure 
during service is conceded.

The service treatment records are negative for complaints or 
treatment of cold weather injury or any such residuals, with 
the May 1955 separation examination reflecting normal upper 
and lower extremities as well as feet.  At his September 2008 
Travel Board hearing, the Veteran explained that while he had 
symptoms of cold weather injury in service, he did not seek 
treatment at the time due to infantry conditions.

The earliest evidence describing any condition of the 
extremities is the report of an October 2006 VA cold injury 
examination.  The report indicates review of the claims file, 
as it notes "available pertinent evidence in C-file."  The 
report does, however, note that "medical records are not 
available," and it is presumed that this is in reference to 
private medical records, which the Veteran had not reported 
at that time.  
The Veteran reported frostbite occurring in his hands and 
feet during service.  He denied any treatment for the 
condition during and since service.  He described his current 
symptoms as pain in his feet, as well as cold sensation in 
the hands and feet bilaterally.  He also reported numbness 
and tingling in his feet, and discoloration of his hands.

Physical examination revealed skin discoloration of the hands 
bilaterally.  The right toe was dystrophic and had a yellow, 
ridged, thick nail; there was no evidence of a fungal 
infection.  There was no deficit in sensory or motor function 
of the upper or lower extremities.  X-ray examination 
revealed degenerative changes in the feet bilaterally.  
However, the examiner did not explicitly address whether 
these conditions were related to the Veteran's cold exposure 
during service.  

A June 2007 private X-ray report reflects degenerative joint 
disease (DJD) of the fingers and wrists, and degenerative 
changes of the forefeet.

In September 2008, a private physician opined that the 
various findings outlined above are as likely as not related 
directly to the Veteran's cold exposure during service; 
however, the physician did not provide any basis for this 
determination.

In accordance with the November 2008 Remand, the Veteran 
underwent another pertinent VA examination in March 2009.  
The report of that examination reflects thorough review of 
the claims file and the Veteran's military and medical 
history as reflected therein.  The examiner noted that the 
service treatment records did not contain any pertinent 
complaints.  The examiner also noted the September 2008 
private physician's statement indicating a link between the 
Veteran's service and his  upper and lower extremity 
conditions.

On interview with the Veteran, it was noted that although he 
was unable to provide specific details about his episodes of 
frostbite during service, he reported that his hands and feet 
did get very cold at times.  He reported no exposure to 
freezing water, no significant color changes or episodes of 
severe pain with thawing, no frostbite which resulted in 
blistering, and no treatment for frostbite.  In this regard, 
the examiner noted that moderate to severe frostbite would 
typically lead to blistering and immediate color change, 
followed by pain upon thawing, and that while the Veteran's 
reported history did not preclude frostbite, it would support 
only a mild frostbite at best.  

Regarding his current symptomatology, the Veteran reported 
pain in his hands and feet.  He reported tingling in the 
right hand, which the examiner noted was consistent with 
carpal tunnel syndrome, and weakness and numbness in the left 
hand, which the examiner noted was consistent with radicular 
findings rather than peripheral neuropathy, as one would find 
in a frost bite injury.  He also reported a history of 
recurrent fungal infections in the great toes bilaterally.  

Physical examination revealed reddish discoloration on the 
back of both hands and occasional seborheic keratosis.  
Reflex, sensory, muscle function, and peripheral pulse 
testing of the upper and lower extremities was normal.  X-
rays revealed DJD of the hands and feet bilaterally.  The 
diagnosis was, in pertinent part, DJD of the 
metacarpophalangeal (MCP) joints in both big toes, DJD of the 
MCP joint of the thumbs in both hands, mild DJD of the 
interphalangeal (IP) joint in both hands, and fungal 
infection of the great toe nails of both feet.  The examiner 
opined that, more likely than not, these conditions were not 
related to cold injury, or to the Veteran's time in service 
in general.  In support of this determination, the examiner 
again noted the absence of cold injury complaints upon 
discharge from service.  Additionally, the examiner noted 
that the DJD of the hands and feet was predominately in the 
MCP joints, and more consistent with wear and tear, as cold 
injury would produce more generalized DJD, especially 
involving the distal joints rather than the proximal joints.

Regarding the fungal infection of the bilateral great toe 
nails, the examiner stated that the condition "may be 
related to cold injury, but the timing of the onset of this 
condition does not support relatedness of this condition to 
any cold injury" that may have occurred.  

Upon careful review of this case, including the foregoing 
evidence, the Board finds the greater weight of the evidence 
is against the Veteran's claims.  In this regard, we note 
that the United States Court of Appeals for the Federal 
Circuit has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  Among the factors assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion."  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the March 2009 VA examiner's opinion that the Veteran's 
currently-shown conditions of the upper and lower extremities 
are less likely than not related to military service, 
including cold exposure, is of more probative value than the 
September 2008 private medical opinion linking the conditions 
to cold exposure in service.  

Unlike the formal VA examination, the September 2008 private 
medical opinion does not indicate that the physician had 
access to the Veteran's claims file, or was privy to his 
service medical records, or all of the available relevant 
post-service medical history, which clearly reflect no cold 
injury complaints or treatment for a condition of the upper 
or lower extremities in service, or for many years after 
service.  

Further, the September 2008 medical opinion provided 
absolutely no rationale or basis for the determination that 
the Veteran's conditions of the upper and lower extremities 
are related to cold exposure. 

While the Board acknowledges the Veteran's contention that he 
did not receive treatment for cold injury during service 
because of infantry conditions, the fact remains that he did 
not report any pertinent problems upon discharge from 
service, at a June 1955 VA examination (where his health 
complaints did not include cold injury residuals), or for 
many years after service.   

Given the lack of medical evidence of upper and lower 
extremity conditions in service, within a year after service 
(to trigger the application of the legal presumption of 
service connection for chronic disease), or for many years 
after service, and a medical opinion expressly rejecting a 
link between the Veteran's upper and lower extremity 
conditions and his period of service, the greater weight of 
the evidence is against the claims.  Service connection is 
not warranted, and the appeal is denied. 


ORDER

Service connection for cold injury residuals of the right 
lower extremity is denied.

Service connection for cold injury residuals of the left 
lower extremity is denied.

Service connection for cold injury residuals of the right 
upper extremity is denied.

Service connection for cold injury residuals of the left 
upper extremity is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


